Title: Treasury Department Circular to the District Judges, 17 October 1791
From: Treasury Department,Hamilton, Alexander
To: District Judges



Treasury DepartmentOctober 17. 1791
Sir,

A question has occurred whether upon a Petition being presented in order to the mitigation or remission of any forfeiture, which may have been incurred, the Judge to whom it is presented may release the Vessel or goods forfieted, upon taking some proper surety to abide the event.
I deem it not proper to give an opinion respecting the construction of the law in this particular; but I think it expedient to say that if such a proceeding should appear to the Judge, before whom the matter is brought, legal, I shall have no objection to its being adopted, due care being observed as well with regard to the competency of the sum, in which the security may be taken as of the sureties themselves.
On the point of the sufficiency of the sum I should be glad that the Officers interested in the forfieture might be satisfied.
With great consideration   I have the honor to be   Sir   Your obedt Servant
A Hamilton
